362 U.S. 389 (1960)
YANCY
v.
UNITED STATES.
No. 47.
Supreme Court of United States.
Argued December 8-9, 1959.
Decided April 18, 1960.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Seymour B. Goldman argued the cause and filed a brief for petitioner.
John L. Murphy argued the cause for the United States. On the brief were Solicitor General Rankin, Assistant Attorney General Wilkey, Robert S. Erdahl and J. F. Bishop.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.